Hyman, C. J.
This is an action to recover the penalties imposed by law on the defendant for not sending his male slaves, above the age of fifteen years and under sixty, at the call of the inspector, to work during high-water in 1858, on the levee, in the levee district of the parishes of Carroll, Madison and Catahoula. See Act of 1852, page 237, sec. 23.
The evidence introduced establishes that defendant had incurred the penalties demanded, and for which the District Judge gave judgment against him.
Defendant, in answer, reconvened and claimed judgment against plaintiff for work done by him on the levee.
*202The work done by defendant on the levee, was performed by him, as is shown by his answer, without the consent or authority of the inspector or the board of commissioners, who by law had control in erecting and repairing the levee.
The law has not allowed defendant compensation for such work against plaintiff.
Defendant filed a hill of exception on the Judge’s refusal to permit evidence to be introduced by him of his demand.
It would have been fruitless to introduce evidence on an invalid claim.
Let the judgment of the lower court be affirmed at the costs of defendant, who is appellant.